Mr. Chief Justice Shepard
delivered the opinion of the Court:
The practice pursued by the court in this case is in accord with a suggestion formerly made by this court regarding the' directing of verdicts in suits of this character,* and the question presented by the appeal is the liability of the Philadelphia, Baltimore, and Washington Railroad Company for the death of one of its employees on its railroad tracks, jointly used with other railroad companies, by the negligence of employees of the Southern Railway Company in the management of an engine on said tracks. The question is not governed by those cases which have relation to leases by one railroad company to another for the operation of its tracks. The contract in this case by which the Southern Railway Company was entitled to the use of the tracks of the defendant between the Long Bridge and the union station was entered into by virtue of congressional legislation which provided for the building of the union station in Washington. Act of Congress approved February 12, 1901 (31 Stat. at L. 767, chap. 353) ; Act of Congress approved February 28, 1903 (32 Stat. at L. 909, chap. 856). This latter act authorized the defendant, the Baltimore & Ohio Railroad Company and the terminal company to contract each with the other or with any other railroad company or companies whose passenger traffic' may be moved over the railroads of either of said two railroad companies as provided in sec. 11, in regard to the construction, maintenance, use, or operation or any line or lines of railroad, terminals, terminal tracks, stations, or other works or properties, held, owned, or possessed by any of said companies within the District of, Columbia, or authorized so to be, or for the lease of the same upon such terms as may be agreed upon between the parties to any such contract.
It also provided that any railroad now or hereafter lawfully existing and authorized to extend a line of railroad into the District of Columbia, or having secured the right to operate over *287the lines of any other then existing railroad, to a point of connection with the tracks of said terminal company, shall have the right to the joint use of said station and terminals upon the payment of a reasonable compensation for the use of the same; and if the parties he unable to agree upon such terms, then the same shall be prescribed by the supreme court of the District of Columbia, upon petition of either party in interest, under such rules of procedure as the said court shall prescribe.
In Section 10 of the Act of 1901, which was continued in force in the Act of 1903, except in so far as it -was specifically changed in that act, provides that as to square two hundred and sixty-seven and square two hundred and seventy the Southern Railway Company (a railroad corporation of the State of Virginia, whose trains now move, and are expected to continue to move, to and from Washington over the tracks of the said Baltimore & Potomac Railroad Company and Washington Southern Railway Company, under agreements existing or hereafter to be made with the last-named companies granting the necessary right therefor) and its successors shall have the same rights of acquisition by purchase or condemnation, to be exercised under the same conditions, as are in this act provided for the acquisition of additional land by the Baltimore & Potomac Railroad Company; and such squares, when so acquired, may be used by said Southern Railway Company and its successors to accommodate the handling and delivery of local freight traffic and for its other corporate pux*poses in the District of Columbia.
It is apparent from these acts that Congress contemplated and provided for the construction of a general union station for all railroads passing through the District of Columbia. The railroad tracks belonging to the defendant and the Baltimore & Ohio Railroad Company wore required to be used by the Southern Railway Company and any other railroad companies hereafter entering the District of Columbia. This provision was not optional, and in case of the failure to agree, a tribunal was provided for determination of the amount of compensation. It is true that the contracts made under these statutes required the using companies to obey the rules and regulations of the *288defendant. Some general rules and regulations had to be observed in the conduct of the trains to prevent confusion and accident; and this was contemplated by Congress, which authorized the contracts.
It is clear then that the plaintiff’s intestate was an employee of the defendant; that he was killed upon defendant’s tracks by an engine operated by the- Southern Railway Company in accordance with the provision of the act of Congress and of the contract aforesaid. The negligence was the negligence of the Southern Railway Company, and not of the defendant, and the court was right in refusing to enter a judgment for the plaintiff on the verdict.
The judgment is affirmed.
As the proceeding has been authorized without costs, no costs will be taxed.

 See McNamara v. Washington Terminal Co. 37 App. D. C. 384, 398. Reporter.